Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The body of the claim does not disclose any structural features. Rather the body of the claims is interpreted as purely software. Software is per se not a statutory class of invention. Therefore, the claim is rejected under 35 U.S.C. 101 because it is directed to software which is not a statutory class of invention.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim 13 is directed to a method thus fall within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, when considered both individually and as an ordered combination, are directed to both methods of organizing human activities. With regard to organizing human activities, the claim involve fundamental economic activities and commercial interactions in the form of sales activities. The claims provide  a method of specifying a use language of a first person and second information specifying an interpretable language of a second person, performing discount setting of a fare of the second person at a time of ride-sharing of taxi by the first person and the second person. Such activities are tied to both fundamental economic practices and sales activities as they involve a process of setting up a value added offer. Accordingly, the claims recite an abstract idea.
Independent claim 1 include substantially the same limitations and thus claim 13 will be used as representative of the independent claims. The following limitations considered are merely descriptive of abstract concepts:
based on first information including information specifying a use language of a first person and second information including information specifying an interpretable language of a second person, performing discount setting of a fare of the second person at a time of ride-sharing of taxi by the first person and the second person. 
The following limitations of the dependent claims are considered as merely descriptive of abstract concepts:
the taxi is operated in a country where a reference language is used as an official language, the use language of the first person is different from the reference language, and the discount setting unit sets the fare of the second person at the time of the ride-sharing to be lower in a case where the second person is able to perform interpretation between the reference language and the use language of the first person than a fare of the second person in a case where the second person is not able to perform interpretation between the reference language and the use language of the first person (claim 2 ); the second information includes a proficiency level of interpretation of the second person, and in a case where the second person is able to perform interpretation between the reference language and the use language of the first person, the discount setting unit performs discount setting of the fare of the second person at the time of the ride-sharing according to the proficiency level of the interpretation (claim 3); in a case where the second person is able to perform interpretation between the reference language and the use language of the first person, the discount setting unit sets the fare of the second person at the time of the ride-sharing to be lower as the proficiency level increases (claim 4); an interpretation ability information registration unit that registers and retains interpretation ability information of each of a plurality of interpretation registrants including the second person, wherein, in the interpretation ability information, an interpretable language is specified for each interpretation registrant, interpretation of the interpretable language is interpretation between the reference language and a non-reference language, a proficiency level of interpretation is defined for each interpretation registrant and for each interpretable language in the interpretation ability information, and the second information includes the interpretation ability information of the second person (claim 5); an interpretation ability information registration unit that registers and retains interpretation ability information of each of a plurality of interpretation registrants including the second person, wherein, in the interpretation ability information, an interpretable language is specified for each interpretation registrant, interpretation of the interpretable language is interpretation between the reference language and a non-reference language, a proficiency level of interpretation is defined for each interpretation registrant and for each interpretable language in the interpretation ability information, and the second information includes the interpretation ability information of the second person (claim 6); a matching processing unit that, based on matching information, selects the first person from among a plurality of users including one or more interpretation registrants, and selects a user as the second person who is able to perform interpretation between the reference language and the use language of the first person, wherein the matching information includes a departure place and a destination of each user in taking the taxi, a use language of each user, and interpretation ability information of the one or more interpretation registrants (claim 7); a matching processing unit that, based on matching information, selects the first person from among a plurality of users including one or more interpretation registrants, and selects a user as the second person who is able to perform interpretation between the reference language and the use language of the first person, wherein the matching information includes a departure place and a destination of each user in taking the taxi, a use language of each user, and interpretation ability information of the one or more interpretation registrants (claim 8); a communication unit that transmits a setting result of the discount setting unit to an in-vehicle device mounted on the taxi (claim 9); an extra-fare setting unit that performs extra-fare setting of a fare of the first person at a time of ride-sharing of taxi by the first person and the second person based on the first information and the second information, wherein the extra-fare setting unit sets the fare of the first person at the time of the ride-sharing to be higher in a case where the second person is able to perform interpretation between the reference language and the use language of the first person than a fare of the first person in a case where the second person is not able to perform interpretation between the reference language and the use language of the first person (claim 10); a communication unit that transmits a setting result of the extra-fare setting unit to an in-vehicle device mounted on the taxi (claim 11); the taxi management device; and an in-vehicle device that is mounted on a taxi and is communicable with the taxi management device (claim 12).
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional element of a taxi management device, and a taxi operation system. When considered individually and as an ordered combination, the taxi management device, and taxi operation system, merely use generic computing devices as a tool to implement the abstract idea. These devices as claimed are generic interfaces which do not include any particular interface elements that could be construed as an improvement to an interface and thus constitutes a general link to a computing environment. Accordingly the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B: The claim(s), when considered individually and as an ordered combination, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration into a practical application, the additional elements amount to using generic computing devices as a tool to implement the abstract idea and provide a general link to a particular field of use or technological environment (i.e. online commerce, computing ). As a result the claims do not provide an inventive concept and are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over An (KR 20090038576 A) in view of Orsini et al. (20140337989). 
As per claims 1, 13,
An discloses:
A taxi management device, comprising:
an information acquisition unit that acquires first information including information
specifying a use language of a first person and second information including information
specifying an interpretable language of a second person (claim 1).
	An does not explicitly disclose:
a discount setting unit that performs discount setting of a fare of the second person at a time of ride-sharing of taxi by the first person and the second person based on the first information and the second information.
However, Orsini discloses 
a discount setting unit that performs discount setting of a fare of the second person at a time of ride-sharing of taxi by the first person and the second person based on the first information and the second information (par 359). Orsini discloses teaches on providing a larger reward based on the proficiency of the foreign language.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Orsini’s discount setting unit that performs discount setting of a fare of the second person at a time of ride-sharing of taxi by the first person and the second person based on the first information and the second information to An’s taxi management device that includes: an information acquisition unit that acquires first information including information specifying a use language of a first person and second information including information specifying an interpretable language of a second person; and a discount setting unit that performs discount setting of a fare of the second person at a time of ride-sharing of taxi by the first person and the second person based on the first information and the second information. One would be motivated to do this in order to offer a reward a user who provided the feedback used to identify the most accurate translation (Orsini par 31).
 	As per claim 2,
	An discloses the taxi is operated in a country where a reference language is used as an official language, the use language of the first person is different from the reference language (par 1, 4), and
the discount setting unit sets the fare of the second person at the time of the ride-sharing to be lower in a case where the second person is able to perform interpretation between the reference language and the use language of the first person than a fare of the second person in a case where the second person is not able to perform interpretation between the reference language and the use language of the first person (par 4).
	As per claim 3,
Orsini discloses:
the second information includes a proficiency level of interpretation of the second person, and in a case where the second person is able to perform interpretation between the reference language and the use language of the first person, the discount setting unit performs discount setting of the fare of the second person at the time of the ride-sharing according to the proficiency level of the interpretation (par 359).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Orsini’s the second information includes a proficiency level of interpretation of the second person, and in a case where the second person is able to perform interpretation between the reference language and the use language of the first person, the discount setting unit performs discount setting of the fare of the second person at the time of the ride-sharing according to the proficiency level of the interpretation to An’s taxi management device that includes: an information acquisition unit that acquires first information including information specifying a use language of a first person and second information including information specifying an interpretable language of a second person; and a discount setting unit that performs discount setting of a fare of the second person at a time of ride-sharing of taxi by the first person and the second person based on the first information and the second information. One would be motivated to do this in order to offer a reward a user who provided the feedback used to identify the most accurate translation (Orsini par 31).
	As per claim 4,
	Orsini discloses:
	in a case where the second person is able to perform interpretation between the reference language and the use language of the first person, the discount setting unit sets the fare of the second person at the time of the ride-sharing to be lower as the proficiency level increases (par 359).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Orsini’s in a case where the second person is able to perform interpretation between the reference language and the use language of the first person, the discount setting unit sets the fare of the second person at the time of the ride-sharing to be lower as the proficiency level increases to An’s taxi management device that includes: an information acquisition unit that acquires first information including information specifying a use language of a first person and second information including information specifying an interpretable language of a second person; and a discount setting unit that performs discount setting of a fare of the second person at a time of ride-sharing of taxi by the first person and the second person based on the first information and the second information. One would be motivated to do this in order to offer a reward a user who provided the feedback used to identify the most accurate translation (Orsini par 31).
	As per claim 5,
An discloses an interpretation ability information registration unit that registers and retains interpretation ability information of each of a plurality of interpretation registrants including the second person, wherein, in the interpretation ability information, an interpretable language is specified for each interpretation registrant, interpretation of the interpretable language is interpretation between the reference language and a non-reference language, a proficiency level of interpretation is defined for each interpretation registrant and for each interpretable language in the interpretation ability information, and the second information includes the interpretation ability information of the second person (par 19). 
As per claim 6,
An discloses an interpretation ability information registration unit that registers and retains interpretation ability information of each of a plurality of interpretation registrants including the second person, wherein, in the interpretation ability information, an interpretable language is specified for each interpretation registrant, interpretation of the interpretable language is interpretation between the reference language and a non-reference language, a proficiency level of interpretation is defined for each interpretation registrant and for each interpretable language in the interpretation ability information, and the second information includes the interpretation ability information of the second person (par 19).
	As per claim 7,
An discloses a matching processing unit that, based on matching information, selects the first person from among a plurality of users including one or more interpretation registrants, and selects a user as the second person who is able to perform interpretation between the reference language and the use language of the first person, wherein the matching information includes a departure place and a destination of each user in taking the taxi, a use language of each user, and interpretation ability information of the one or more interpretation registrants (par 19).
	As per claim 8,
	An discloses a matching processing unit that, based on matching information, selects the first person from among a plurality of users including one or more interpretation registrants, and selects a user as the second person who is able to perform interpretation between the reference language and the use language of the first person, wherein the matching information includes a departure place and a destination of each user in taking the taxi, a use language of each user, and interpretation ability information of the one or more interpretation registrants (par 45).
	As per claim 9,
An discloses a communication unit that transmits a setting result of the discount setting unit to an in-vehicle device mounted on the taxi (par 1).
As per claim 10,
Orsini discloses an extra-fare setting unit that performs extra-fare setting of a fare of the first person at a time of ride-sharing of taxi by the first person and the second person based on the first information and the second information, wherein the extra-fare setting unit sets the fare of the first person at the time of the ride-sharing to be higher in a case where the second person is able to perform interpretation between the reference language and the use language of the first person than a fare of the first person in a case where the second person is not able to perform interpretation between the reference language and the use language of the first person (par 359).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Orsini’s an extra-fare setting unit that performs extra-fare setting of a fare of the first person at a time of ride-sharing of taxi by the first person and the second person based on the first information and the second information, wherein the extra-fare setting unit sets the fare of the first person at the time of the ride-sharing to be higher in a case where the second person is able to perform interpretation between the reference language and the use language of the first person than a fare of the first person in a case where the second person is not able to perform interpretation between the reference language and the use language of the first person to An’s taxi management device that includes: an information acquisition unit that acquires first information including information specifying a use language of a first person and second information including information specifying an interpretable language of a second person; and a discount setting unit that performs discount setting of a fare of the second person at a time of ride-sharing of taxi by the first person and the second person based on the first information and the second information. One would be motivated to do this in order to offer a reward a user who provided the feedback used to identify the most accurate translation (Orsini par 31).
As per claim 11,
An discloses a communication unit that transmits a setting result of the extra-fare setting unit to an in-vehicle device mounted on the taxi (par 4, 19). 
	As per claim 12,
An discloses the taxi management device according to claim 1; and an in-vehicle device that is mounted on a taxi and is communicable with the taxi management device (par 4, 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3682